Citation Nr: 0822152	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  96-39 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to an effective date earlier than March 1, 
2002, for the grant of service connection for fibromyalgia. 

2. Entitlement to an initial rating higher than 20 percent 
for fibromyalgia. 

(The claims of service connection for chronic respiratory 
disabilities to include chronic obstructive pulmonary disease 
and bronchitis, disabilities of the cervical and lumbar 
segments of the spine to include degenerative joint disease 
and osteoporosis, a skin disability (claimed as sore spots on 
the skin), and major depressive disorder (claimed as 
forgetfulness, memory and concentration problems, sleep 
problems, personality shifts, and anxiety will be the subject 
of a separate decision.) 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESSES AT HEARINGS ON APPEAL

The veteran and Ms. M.  

ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1962 to April 1964, from November 1972 to September 
1978, and from December 1990 to May 1991.  She served in the 
Southwest Asia theater of operations from February 12, 1991, 
to May 9, 1991.  

The matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2006 of a 
Department of Veterans' Affairs (VA) Regional Office (RO). 

In pertinent part, in November 2006, the Board remanded the 
claims to the RO for the issuance of a statement of the case 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  A 
statement of the case addressing the claims was issued on 
April 9, 2007, and the veteran's substantive appeal, was 
received on June 8, 2007, perfecting the appeal.  

The claim for increase for fibromyalgia is REMANDED to the RO 
via the Appeals Management Center in Washington, DC. 


FINDINGS OF FACT

1. From February to May 1991, the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and the veteran's orginal claim of service connection 
for fibromyalgia was received at the RO on November 8, 1994.  

2. In a rating decision in February 2006, as the veteran 
served in the Persian Gulf War, the RO granted service 
connection for fibromyalgia on a presumptive basis under a 
liberalizing change in the law, which became effective March 
1, 2002.  


CONCLUSION OF LAW

The criteria for an effective date earlier than March 1, 
2002, for the grant of service connection for fibromyalgia as 
a disease presumed to occur in a veteran of the Persian Gulf 
War have not been met.  38 U.S.C.A. §§ 1117, 5110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.114, 3.317 (2007).  


The Veterans Claims Assistance Act of 2000 (VCAA)


The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.



Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  In this case, 
VCAA notice was not mandated at the time of the initial RO 
rating decision in 1996, and there is no prejudical error by 
VA in not providing such notice, but the veteran does have 
the right to VCAA content-complying notice and proper 
subsequent VA process. Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The RO provided post-adjudication, content-complying VCAA 
notice by letters, dated in December 2002 and in April 2004, 
on the underlying claim of service connection for 
fibromyalgia.  Where, as here, service connection has been 
granted and initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, the claim has been proven, thereby rendering 
38 U.S.C.A. §5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Once the claim of service connection have been 
substantiated, the filing of a notice of disagreement with 
the RO's decision, assigning an effective date, does not 
trigger additional notice under 38 U.S.C.A. § 5103(a). 
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
earlier effective date.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, No. 05-876 (U.S. Vet. App. May 19, 2008).

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant evidence in support 
of the claim. The RO has obtained service medical records, VA 
records, private medical records, and records of the Social 
Security Administration.  

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service department records show that the veteran served in 
Saudi Arabia and in Kuwait in the Southwest Asia theater of 
operations during the Persian Gulf War from February 12, 
1991, to May 9, 1991.  

The available service medical records contain no complaint, 
finding, history, treatment, or diagnosis of fibromyalgia. 

After service, the veteran's original claim of service 
connection for generalized joint pain, which was subsequently 
diagnosed as fibromyalgia, was received at the RO on November 
8, 1994.

Private medical records show that in November 1994 the 
veteran complained of a variety of symptoms since the she 
served in the Persian Gulf, including headaches, fatigue, and 
muscle pains.  

VA records show that in December 1994 the veteran had 
multiple physical complaints, including headaches as well as 
joint and muscle pain.  On VA examination in April 1995, the 
veteran complained of pain in the muscle and joints of the 
elbows, hands, and legs, and the diagnoses were multiple 
joint pains of undetermined cause, rule out rheumatic 
disease, and multiple psychosomatic complaints.  On further 
evaluation in June 1995 by a rheumatologist, the veteran 
complained of arthralgia in the joints of the upper and lower 
extremities.  The assessment was fibromyalgia. 


In July 1995, after a review of VA records, a VA physician 
reported that that the current diagnoses included 
fibromyalgia. 

In March 2002, the veteran testified that she noticed 
multiple symptoms associated with fibromyalgia in 1993.  She 
indicated that although VA had approved treatment for 
fibromyalgia in 1995, she sought treatment from private 
sources.  

VA records from 2002 and 2003 document treatment for 
fibromyalgia. 

Private records show that in January 2005 the veteran had 
daily arthralgias and myalgias associated with fibromyalgia.  
In April 2005, she complained of having increased myalgias 
and arthralgias.    

Effective Date 

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service. Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 
3.400(b).

Under 38 U.S.C.A. § 5110(g), where compensation is awarded 
pursuant to any act [liberalizing change in law], the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or liberalizing change in law.  

Where compensation is awarded pursuant to a liberalizing law, 
the effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act or liberalizing change in law.  
38 C.F.R. § 3.114.



On December 27, 2001, the President signed into law H.R. 
1291, the Veterans Education and Benefits Expansion Act of 
2001, Public Law No. 107-103, 115 Stat. 976, which amended 
38 U.S.C.A. § 1117, pertaining to the presumption of service 
connection for certain illnesses associated with service in 
the Persian Gulf during the Persian Gulf War.  The change in 
the law expanded the definition of an undiagnosed illness to 
include a medically unexplained chronic multisymptom illness, 
such as fibromyalgia.  The change in law was effective on 
March 1, 2002.  

In the implementing regulation, 38 C.F.R. § 3.317(a) and (b) 
provides that VA will pay compensation to a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, provided that such disability became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2011. A qualifying chronic disability includes fibromyalgia.

The term Persian Gulf veteran means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Kuwait and 
Saudi Arabia.  38 C.F.R. § 3.317(d).  For the purpose of VA 
benefits, the Persian Gulf War commenced August 2, 1990, and 
through a date yet to be proclaimed by the President or law. 
38 C.F.R. § 3.2(i). 

Analysis 

From February to May 1991, the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and she is Persian Gulf War veteran under 38 C.F.R. 
§ § 3.317(d), 3.2(i). 

The veteran's original claim of service connection for 
generalized joint pain, which was subsequently diagnosed as 
fibromyalgia, was received at the RO on November 8, 1994, and 
the claim was pending at the time of the RO's rating decision 
in February 2006. 

In the rating decision of February 2006, the RO granted 
service connection for fibromyalgia under 38 U.S.C.A. § 1117 
and assigned an effective the date of March 1, 2002, the 
effective date of the change in law expanding the definition 
of an undiagnosed illness to include a medically unexplained 
chronic multisymptom illness, such as fibromyalgia.  

The veteran seeks an earlier effective date for the grant of 
service connection for fibromyalgia, and she contends that 
the date of the original claim in 1994 should serve as the 
effective date. 

In this case, the effective date is either the date of claim, 
November 8, 1994, which was received more than one year after 
her last period of active duty in May 1991, date entitlement 
arose, March 1, 2002, based on a liberalizing change in law, 
or a date in between.  

As the original claim was received in November 1994 more than 
one year after her last period of active duty in May 1991, 
the grant of service connection can not be the day following 
the date of separation from active service as the claim was 
not received within one year after separation from service in 
May 1991.

Also as fibromyalgia was not manifested during service, 
service connection on a direct basis can not be established.  
As for presumptive service connection for fibromyalgia as an 
undiagnosed illness, which included muscle and joint pain 
prior to the change in 38 U.S.C.A. § 1117, service connection 
is not established because the symptoms of muscle and joint 
pain were attributed to fibromyalgia, a known clinical 
diagnosis, as opposed to an "undiagnosed illness" under the 
pre-2002 38 U.S.C.A. § 1117 and the implementing regulation, 
38 C.F.R. § 3.317.  And there is no other legal theory of 
entitlement to service connection for fibromyalgia, 
warranting service connection at any time between November 8, 
1994, and March 1, 2002. 



The legal theory of entitlement to service connection is 
therefore governed by presumptive service connection for 
fibromyalgia based on the change in 38 U.S.C.A. § 1117, which 
became effective March 1, 2002.  Therefore under 38 C.F.R. 
§ 3.114, the effective date based on presumptive service 
connection under 38 U.S.C.A. § 1117 could be no earlier than 
the effective date of the liberalizing change in law, that 
is, March 1, 2002.  

Therefore, the Board concludes that there is no factual or 
legal basis for an effective date prior to March 1, 2002, 
that is, the date entitlement arose under the liberalizing 
change in law under 38 U.S.C.A. § 1117, as the presumption of 
service connection for fibromyalgia for a Persian Gulf 
veteran did not exist prior to the change in the law. 

For these reasons, the preponderance of the evidence is 
against the claim, and the benefit-of-the-doubt doctrine does 
not apply.   38 U.S.C.A. § 5107(b). 


ORDER

An effective date earlier than March 1, 2002, for the grant 
of service connection for fibromyalgia is denied.  


REMAND 

On the claim for increase for fibromyalgia, in September 
2006, the veteran was evaluated for widespread 
musculoskeletal pain by a private physician.  In a statement 
in August 2007, the veteran stated she was being treated by a 
private physician for fibromyalgia. 

In order to verify the current severity of fibromyalgia, a VA 
reexamination is required.  38 C.F.R. § 3.327(a).





Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to submit records of 
R.A.R., MD, of Houston Arthritis 
Associates, or with her authorization 
obtain the records on her behalf. 

2. Schedule the veteran for an orthopedic 
examination to determine the current 
severity of fibromyalgia. The claims 
folder should be made available to the 
examiner for review.  

The examiner is asked to comment on the 
following:  

Does the veteran have constant, or 
nearly so, widespread 
musculoskeletal pain and tender 
points, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, 
depression, anxiety, or Raynaud's-
like symptoms, which are refractory 
to therapy? 

3. After the development requested has 
been completed, adjudicate the claim.  If 
the benefit remains denied, furnished the 
veteran a supplemental statement of the 
case and return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


